            Case 2:18-cv-03213-JHS Document 14 Filed 10/09/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                                       FOR
                      THE EASTERN DISTRICT OF PENNSYLVANIA


 ANDREW PERRONG on behalf of himself and others
 similarly situated,

                        Plaintiff,
                                                                   C.A. No.: 2:18-cv-03213-JHS
           v.

  TEXPO POWER, LP d/b/a YEP ENERGY,

                        Defendant.



                                     ENTRY OF APPEARANCE

TO THE CLERK:

         Please enter the appearances of Daniel JT McKenna and Jenny N. Perkins on behalf of

Defendant Texpo Power, LP in the above-captioned matter.

                                            Respectfully submitted,


Dated: October 9, 2018                      /s/ Daniel JT McKenna______________
                                            Daniel JT McKenna (I.D. No. 93930)
                                            mckennad@ballardspahr.com
                                            Jenny N. Perkins (I.D. No. 306498)
                                            perkinsj@ballardspahr.com
                                            BALLARD SPAHR LLP
                                            1735 Market Street, 51st Floor
                                            Philadelphia, PA 19103-7599
                                            Telephone: 215.665.8500
                                            Facsimile: 215.864.8999

                                            Attorneys for Defendant Texpo Power, LP




DMEAST #35661141 v1
